DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplementary Non-Final Rejection
Claims 28, 30, 32, 34, 41 and 42 rejection anticipated by Claussen was withdrawn during the previous Appeal. Applicant provided compelling arguments in pages 17-19 of the Appellant’s Appeal Brief. Claims 28-30,32-34 and 41-42 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claussen et al. (US 5,520,335. Claussen hereafter).

attaching at least one mounting region (area of plate with key slot 58 and U-bolts and nuts shown in Fig. 2b) of a mounting apparatus (see Fig. 2b with additional annotations below) to the elongate boom, wherein the mounting apparatus further comprises at least one bracket (plates for U-bolts), a fastener (U-bolts), and an extension region spaced away from the at least one mounting region; 
coupling an extension member (50, 56 and 59) to the extension region of the mounting apparatus, wherein the extension member extends from a spray hood (left end) region (in Fig. 2b) to a mount end (right end) region; and 
supporting a spray boom (16), coupled to the extension member, above the ground surface when the extension member is coupled to the mounting apparatus (shown in Fig. 1) such that the spray boom is spaced away from the elongate boom by a set distance (by angle and length of the extension member 50, 56 and 59). 
With respect to claim 22, Claussen discloses the method further comprising decoupling the extension member from the mounting apparatus when the mounting apparatus is attached to the elongate boom (50, 56 and 59 can be remove while the mounting apparatus is attached to the elongate boom). 
With respect to claim 23, Claussen discloses wherein coupling the extension member to the extension region of the mounting apparatus comprises inserting a 
With respect to claim 24, Claussen discloses wherein the portion of the extension member inserted into the mounting apparatus defines a circular cross-sectional shape (of the chain 56). 
With respect to claim 26, Claussen discloses wherein the elongate boom and the spray boom are parallel when the mounting apparatus is attached to the elongate boom and the extension member is coupled to the mounting apparatus (Fig. 1). 
With respect to claim 27, Claussen discloses wherein attaching the at least one mounting region of the mounting apparatus to the elongate boom comprises: 
coupling a first mounting region (area of right U-bolts and nuts shown in Fig. 2b) of the at least one mounting region to a first portion of the elongate boom, and 
coupling a second mounting region (area of left U-bolts and nuts) of the at least one mounting region to a second portion of the elongate boom (see Fig. 2b with additional annotations below). 

Allowable Subject Matter
Claims 28-30,32-34 and 41-42 are allowed.


    PNG
    media_image1.png
    748
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    573
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 29, 2022